DETAILED ACTION
This communication is response to the amendment filed 02/18/2021. Claims 1-7 and 10-21 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amendment to the independent claims necessitated the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, “Consideration on 2-step CBRA procedure for NR-U SA” by LG Electronics (hereafter LG), see IDS dated 02/20/2020, in view of US Pub. 2018/0279375 to Jeon et al. (hereafter Jeon) and further in view of US Pub. 2020/0100297 to AGIWAL et al. (hereafter Agiwal) having provisional application No. 62/734,540.

Regarding claim 1, LG discloses a method (see LG, Fig 1a and Fig 1b; section 2) comprising: 
determining whether to perform a two-step random access channel procedure or a four- step random access channel procedure (see LG, Fig 1a: ‘4-step”; Fig 1b: ‘2-step”;  page 2, lines 24 and 25 (Proposal 2): “Consider the fallback to 40step RCH procedure for the case where only the MSG1 is successfully transmitted in the 2-step RACH”;); and 
in response to determining to perform the two-step random access channel procedure: in a first step: transmitting a preamble in a first time instance (see LG, Fig 1b: “Random preamble”); and 
transmitting an uplink data transmission (see LG, Fig 1b: ‘Msg3”) via a physical uplink shared channel in a second time instance different from the first time instance (see LG, Fig 1b: “continuous transmission in time domain”; page 2, lines 4-5: “the UE can transmit a MSG3 on a contention based PUSCH resource … just after the MSG1 transmission); and 
in a second step, receiving a response message corresponding to the first step (see LG, Fig 1a: “MSG2 (RAR)”; page 2, lines 20-21: “if the network successfully 
LG does not explicitly disclose “based on a reference signal received power of a downlink pathloss reference; wherein the response message comprises a radio network temporary identifier”.
However, Jeon discloses determining whether to perform a two-step random access channel procedure or a four- step random access channel procedure (see Jeon, ¶ 0147 and ¶ 0148: determining whether to perform a 2-step RA procedure or a 4-step RA procedure) based on a reference signal received power of a downlink pathloss reference, a network configuration, or some combination thereof (see Jeon, ¶ 0124: the wireless device may receive RA configuration parameters from a base station (e.g., from a handover source base station, and/or from a handover target base station via the handover source base station). The RA configuration parameters may comprise one or more parameters indicating a type of a random access process. The type of the random access process may indicate a two-step random access process; ¶ 0125 and ¶ 0158: the wireless device may select a RAP group among a plurality of RAP groups, based on, e.g., a size of data that the wireless may have to transmit, a measured pathloss, and/or other information; ¶ 0131 and ¶ 0147: the wireless device may receive, from a base station, one or more messages comprising configuration parameters of a two-step random access procedure and/or configuration parameters of a four-step random access procedure; ¶ 0141: a base station in the cell may use broadcast signaling to 
Jeon also discloses in response to determining to perform the two-step random access channel procedure: in a first step: transmitting a preamble in a first time instance (see Jeon, ¶ 0081; ¶ 0124; ¶ 0127; ¶ 0165; ¶ 0170);
transmitting an uplink data transmission (see Jeon, ¶ 0165; ¶ 0170; ¶ 0177); and
in a second step, receiving a response message corresponding to the first step, wherein the response message comprises a radio network temporary identifier (see Jeon, ¶ 0081; ¶ 0126; ¶ 0130; ¶ 0136; ¶ 0161; ¶ 0166: discloses receiving a response message corresponding to the first step, wherein the response message comprises a C-RNTI).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above well-known teaching as taught by Jeon and incorporate it into the system of LG to achieve and improved and contention free random access procedure (see Jeon, ¶ 0004).
LG in view of Jeon does not explicitly disclose “using a reference signal received power of a downlink pathloss reference for determination whether to perform a two-step random access channel procedure or a four-step random access channel procedure”.
However, Agiwal discloses determining whether to perform a two-step random access channel procedure or a four-step random access channel procedure based on a reference signal received power of a downlink pathloss reference (see Agiwal, Abstract: 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of determining whether to perform a two-step random access channel procedure or a four-step random access channel procedure based on a reference signal received power of a downlink pathloss reference as taught by Agiwal and incorporate it into the system of LG and Jeon to improve communication system performance (see Agiwal, ¶ 0020).

Regarding claim 2, LG in view of Jeon and Agiwal discloses the method of claim 1, LG does not explicitly disclose wherein the radio network temporary identifier for the two-step random access channel procedure is calculated using a first formula, and a radio network temporary identifier for the four-step random access channel procedure is calculated using a second formula different from the first formula.
However, Jeon discloses wherein the radio network temporary identifier for the two-step random access channel procedure is calculated using a first formula, and a radio network temporary identifier for the four-step random access channel procedure is calculated using a second formula different from the first formula (see Jeon, ¶ 0117: Different types of UEs, e.g., narrow band-Internet of Things (NB-IoT), bandwidth limited (BL)-UE, and/or UE-Extended Coverage (UE-EC), may use different formulas or operations for determining RA-RNTI).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Jeon and incorporate it into the system of LG to achieve and improved and contention free random access procedure (see Jeon, ¶ 0004).

Regarding claim 3, LG in view of Jeon and Agiwal discloses the method of claim 1, LG does not explicitly disclose wherein the uplink data transmission comprises a medium access control physical data unit.
However, Jeon discloses wherein the uplink data transmission comprises a medium access control physical data unit (see Jeon, ¶ 0144: Determining a type of RA procedure may comprise determining whether to do a 2-step or a 4-step RA procedure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Jeon and incorporate it into the system of LG to achieve and improved and contention free random access procedure (see Jeon, ¶ 0004).


Regarding claim 4, LG in view of Jeon and Agiwal discloses the method of claim 3, LG does not explicitly disclose further comprising storing the medium access control physical data unit in a buffer.
However, Jeon discloses storing the medium access control physical data unit in a buffer (see Jeon, ¶ 0120: If the wireless device determines that the contention resolution has failed, the wireless device may flush the HARQ buffer used for transmission of the MAC PDU; ¶ 0133: A wireless device may transmit one or more TBs after the reception of an RAR. The wireless device may transmit an indicator, such as buffer state reporting, in the UL transmission. The indicator may indicate to a base station an amount of data the wireless device may attempt to transmit).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Jeon and incorporate it into the system of LG to achieve and improved and contention free random access procedure (see Jeon, ¶ 0004).


Regarding claim 5, LG in view of Jeon and Agiwal discloses the method of claim 4, LG does not explicitly disclose wherein the medium access control physical data unit is stored in the buffer in response to switching from the two-step random access channel procedure to the four-step random access channel procedure.
However, Jeon discloses wherein the medium access control physical data unit is stored in the buffer in response to switching from the two-step random access channel procedure to the four-step random access channel procedure (see Jeon, ¶ 0004: One or more timers may be used to determine, e.g., whether an RA procedure fails (such as a failure of a 2-step RA procedure) and/or whether a different RA procedure should be performed (such as a fallback to a 4-step RA procedure); ¶ 0120: If the wireless device does not detect the contention resolution identity that matches the identity transmitted by the wireless device in the third step (e.g., step 1505 in FIG. 15), the wireless device may determine that the RA procedure has failed and the wireless 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Jeon and incorporate it into the system of LG to achieve and improved and contention free random access procedure (see Jeon, ¶ 0004).
Also, it is well-known in the art to perform the teaching of wherein the medium access control physical data unit is stored in the buffer in response to switching from the two-step random access channel procedure to the four-step random access channel procedure as evidenced by “Discussion on Msg3 fallback in EDT” by Huawei (IDS dated 02/20/2020) (see Huawei, section 2: since the Msg3 MAC PDU has been stored in the Msg3 buffer, if Msg3 fallback is supported and a fallback indication is received, the MAC entity has to reconstruct the Msg3 MAC PDU, which includes the CCCH SDU and in NB-IoT the MAC CE DPR. Another option is that the MAC entity flushes the Msg3 buffer and requests RRC layer to deliver the RRCConnectionResumeRequest message again. Then the MAC entity constructs the MAC PDU based on the delivered message).

Regarding claim 6, LG in view of Jeon and Agiwal discloses the method of claim 1, LG does not explicitly disclose further comprising delaying for an offset time between transmission of the preamble and transmission of the uplink data transmission.
However, Jeon discloses delaying for an offset time between transmission of the preamble and transmission of the uplink data transmission (see Jeon, ¶ 0120: The wireless device may delay subsequent RAP transmission, e.g., by a backoff time. The backoff time may be randomly selected, e.g., according to a uniform distribution between 0 and the backoff parameter value corresponding to the BI in the MAC PDU for RAR; ¶ 0174: The wireless device may delay the subsequent re-transmission of the RAP (random access preamble) and the data by the selected backoff time).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Jeon and incorporate it into the system of LG to achieve and improved and contention free random access procedure (see Jeon, ¶ 0004).
Also, it is well-known in the art to perform the teaching of delaying for an offset time between transmission of the preamble and transmission of the uplink data transmission as evidenced by “Random Access Procedure” by InterDigital (IDS dated 02/20/2020) (see InterDigital, page 3/3 lines 9-32) and US Pub 2018/0049234 to Lee et al. (see ¶ 0269).

Regarding claim 7, LG in view of Jeon and Agiwal discloses the method of claim 6, LG does not explicitly disclose wherein the offset time corresponds to a subcarrier spacing.

Also, it is well-known in the art to perform the teaching of wherein the offset time corresponds to a subcarrier spacing as evidenced by “Random Access Procedure” by InterDigital (IDS dated 02/20/2020) (see InterDigital, page 3/3 lines 9-32).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by InterDigital and incorporate it into the system of LG to achieve an efficient random access procedure in the communication system.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 11, LG in view of Jeon discloses apparatus of claim 10, LG does not explicitly disclose wherein the processor monitors during a response window for the response message.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Jeon and incorporate it into the system of LG to achieve and improved and contention free random access procedure (see Jeon, ¶ 0004).

Regarding claim 12, LG in view of Jeon discloses the apparatus of claim 10, LG does not explicitly disclose wherein the receiver receives information configuring a requirement for performing the two-step random access channel procedure.
	However, Jeon discloses the receiver receives information configuring a requirement for performing the two-step random access channel procedure (see Jeon, ¶ 0124: The RA configuration parameters may comprise one or more parameters indicating a type of a random access process. The type of the random access process may indicate a two-step random access process; ¶ 0130: The wireless device may acquire one or more configuration parameters for the UL transmission before the wireless device starts a two-step RA procedure, e.g., at step 2001; ¶ 0140: A base station may broadcast or multicast, via a cell, one or more two-step RA configuration parameters comprised in one or more system information blocks. The base station may 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Jeon and incorporate it into the system of LG to achieve and improved and contention free random access procedure (see Jeon, ¶ 0004).

Regarding claim 13, LG in view of Jeon discloses the apparatus of claim 12, LG does not explicitly disclose wherein the information indicates that the two-step random access channel procedure is allowed.
However, Jeon discloses wherein the information indicates that the two-step random access channel procedure is allowed (see Jeon, ¶ 0124: The RA configuration parameters may comprise one or more parameters indicating a type of a random access process. The type of the random access process may indicate a two-step random access process; ¶ 0130: The wireless device may acquire one or more configuration parameters for the UL transmission before the wireless device starts a two-step RA procedure, e.g., at step 2001; ¶ 0140: A base station may broadcast or multicast, via a cell, one or more two-step RA configuration parameters comprised in one or more system information blocks. The base station may transmit configuration parameters to a wireless device via dedicated resource(s) and signaling, such as via a 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Jeon and incorporate it into the system of LG to achieve and improved and contention free random access procedure (see Jeon, ¶ 0004).

Regarding claim 14, LG in view of Jeon and Agiwal discloses the apparatus of claim 12, LG does not explicitly disclose wherein the information indicates that the two-step random access channel procedure is required.
However, Jeon discloses wherein the information indicates that the two-step random access channel procedure is required (see Jeon, ¶ 0124: The RA configuration parameters may comprise one or more parameters indicating a type of a random access process. The type of the random access process may indicate a two-step random access process; ¶ 0130: The wireless device may acquire one or more configuration parameters for the UL transmission before the wireless device starts a two-step RA procedure, e.g., at step 2001; ¶ 0140: A base station may broadcast or multicast, via a cell, one or more two-step RA configuration parameters comprised in one or more system information blocks. The base station may transmit configuration parameters to a wireless device via dedicated resource(s) and signaling, such as via a unicast to a wireless device in an RRC connected state; ¶ 0145: Using fewer than n bits for identifying RAPs, may allow use of one or more unused RAPID bits as an indicator for other information such as whether a random access procedure uses a 2-step procedure or a 4-step procedure. The indication of whether a RA procedure is 2-steps or 4-steps may be in the form of a single bit, where "0" indicates one of the two possible RA procedures, such as a 2-step procedure, and "1" indicates the other, such as a 4-step procedure; ¶ 0147: The wireless device may receive, from a base station, one or more messages comprising configuration parameters of a two-step random access procedure and/or configuration parameters of a four-step random access procedure; ¶ 0148: The base station may determine, based on the RAP, a type of RA procedure. The 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Jeon and incorporate it into the system of LG to achieve and improved and contention free random access procedure (see Jeon, ¶ 0004).

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. The claim is merely receiving side of the invention.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 6.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 7.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 15. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 15.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 12.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 13.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RASHEED GIDADO/Primary Examiner, Art Unit 2464